Bond, J.
—An examination of the record in this case discloses that defendant was indicted, tried and convicted, for selling intoxicating liquor to a minor without the written consent of his parent. The case comes here by appeal.
*291Appellant has filed no brief or- statement of the points relied upon by . him for a reversal. The record shows a valid indictment. The evidence of the minor and his father contained in the bill o,f exceptions amply sustains the finding-of the court which tried the case sitting as a jury. State v. Bruder, 35 Mo. App. 475. No instructions were asked or given. The motion for new trial is based only on the alleged insufficiency of the evidence to sustain the verdict and judgment. There is no motion in arrest; nor is there any error patent on the record proper. The judgment will, therefore, be affirmed.
All concur.